Order filed February 11, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00732-CV
                                  ____________

       HARRIS COUNTY, TEXAS AND KEVIN VAILES, Appellants

                                        V.

       BARBARA COATS, INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON,
  DECEASED, AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
DECEASED; AND ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE
         ESTATE OF JAMAIL AMRON, DECEASED, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-5551

                                    ORDER

      The court issued its opinion and judgment in this case on February 6, 2020.
After the filing of timely motions for panel rehearing and en banc reconsideration,
the court denied panel rehearing and denied en banc reconsideration, with four
justices dissenting, on September 17, 2020.

      Appellant Kevin Vailes filed a petition for voluntary bankruptcy on October
16, 2020, in the United States Bankruptcy Court for the Southern District of Texas.
We subsequently abated the appeal. See Tex. R. App. P. 8.2. The bankruptcy court
lifted the bankruptcy stay regarding this case, and we reinstated the appeal on
January 12, 2021.

      During the bankruptcy abatement period, a justice’s position on this court
became vacant. The Governor appointed Randy Wilson, who was sworn as a justice
on January 11, 2021.

      On January 12, 2021, appellees filed a “Motion for En Banc Consideration of
American Civil Liberties Union Foundation of Texas and Texas State Conference of
NAACP Units Amici Brief Regarding Civil Rights Law.” On January 13, 2021,
appellees filed a “Notice of Disclosure of Grounds for Disqualification.” In the latter
document, appellees requested that Justice Wilson “remove himself from
participating in the case or certify the matter to the entire Court to decide by a
majority of the remaining Justices sitting en banc.”

      Before any further proceedings in this appeal, Justice Wilson determined he
was not disqualified and chose to certify the matter to the remaining members of the
en banc court. See Tex. R. App. P. 16.3(b); Tesco American, Inc. v. Strong Indus.,
Inc., 221 S.W.3d 550, 552 (Tex. 2006). The justices, except for Justice Wilson, then
deliberated and ruled on the “Notice of Disclosure of Grounds for Disqualification”
as a motion to recuse, voting to deny it. Tex. R. App. P. 16.3. Accordingly, the
motion to recuse is DENIED.
      Appellees’ “Motion for En Banc Consideration of American Civil Liberties
Union Foundation of Texas and Texas State Conference of NAACP Units Amici
Brief Regarding Civil Rights Law” constitutes a second motion for en banc
reconsideration. Such a motion, under the present circumstances, is not authorized
by the rules, and we take no action on it. See Mapco, Inc. v. Forrest, 795 S.W.2d
700, 702 (Tex. 1990).

      A justice of the court has sua sponte called for a vote to reconsider this case
en banc. The justices of the court sitting en banc have voted, and there is no majority
to reconsider the case.


                                              /s/ Kevin Jewell
                                              Kevin Jewell
                                              Justice


En banc court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Poissant, and Wilson. (Justice Hassan not participating).
Justices Bourliot, Zimmerer, Spain, and Poissant, sua sponte, voted to reconsider the
case en banc.